Dismissed; and Opinion Filed December 7, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00743-CV

        GEREMIAH EDEM AND ALL OTHER OCCUPANTS, Appellants
                                V.
  THE HOUSING AUTHORITY OF THE CITY OF DALLAS TEXAS CLIFF MANOR,
                             Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-02880-B

                               MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Myers
                                     Opinion by Justice Myers
        Appellants’ brief in this case is overdue. By postcard dated October 18, 2018, we notified

appellants the time for filing their brief had expired. We directed appellants to file both their brief

and an extension motion within ten days. We cautioned appellants that failure to file their brief

and extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed their brief, an extension motion, or otherwise corresponded with the Court

regarding the status of their brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                    /Lana Myers/
180743F.P05                                         LANA MYERS
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 GEREMIAH EDEM AND ALL OTHER                       On Appeal from the County Court at Law
 OCCUPANTS, Appellants                             No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-18-02880-B.
 No. 05-18-00743-CV        V.                      Opinion delivered by Justice Myers,
                                                   Justices Lang-Miers and Fillmore
 THE HOUSING AUTHORITY OF THE                      participating.
 CITY OF DALLAS TEXAS CLIFF
 MANOR, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 7th day of December, 2018.




                                             –2–